DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 18 and 21-28 are pending as amended on 6/3/2022. Claims 22-28 stand withdrawn from consideration.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 6/3/22. In particular, claim 15 has been amended to contain ranges previously recited in claim 20. Therefore, the previously set forth rejections have been modified solely as necessitated by the amendment to claim 15. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2011/0178266).
As to claims 15 and 18, Cho discloses a polyamic acid solution obtained from polymerizing diamine and dianhydride in a first solvent, and names high boiling aprotic solvents (including NMP) as the first solvent [0040]. 
Cho teaches that TFMB is useful as the diamine in terms of ensuring an appropriate free volume due to the side chain [0039], and is preferably contained in an amount of 20-100 mol% in the diamine to maintain transparency [0039]. Cho further exemplifies polyamic acids wherein the diamine is 100 mol% TFMB (see examples 1-6).
Cho teaches that taking into consideration transparency, an example of the dianhydride includes 6FDA [0036], and teaches containing 6FDA in an amount of 30-100 mol% [0037]. Cho further names three additional dianhydrides, including BPDA and PMDA, and teaches that one or more may be used in consideration of heat resistance [0036]. 
Cho fails to exemplify a polyamic acid wherein the dianhydride component includes each of 6FDA, BPDA and PMDA. However, when preparing Cho’s polyamic acid from TFMB as the diamine component, and from 6FDA with additional heat resistant dianhydrides as the dianhydride component, the person having ordinary skill in the art would have been motivated to select any appropriate heat resistant dianhydride, or combination of heat resistant dianhydrides, from the three named by Cho in [0036] (i.e., BPDA, PMDA and ODPA) in order to achieve the desired balance between transparency and heat resistance, according to the requirements of the intended application. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution of high boiling aprotic solvent (including NMP) and polyamic acid prepared from TFMB, 6FDA and heat resistant dianhydrides, as disclosed by Cho, utilizing any appropriate combination of the heat resistant dianhydrides named by Cho, including a combination of PMDA and BPDA.
As to the particular presently recited ranges of each dianhydride: 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As set forth above, Cho suggests a polyamic acid wherein the dianhydride component is derived from 30-100 mol% 6FDA (for transparency), and a combination of BPDA and PMDA (for heat resistance). It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate amount of 6FDA within Cho’s range of 30-100 mol%, including, e.g., 80 mol% (which is the mol% of 6FDA utilized in Cho’s examples 1-6), and to have utilized any appropriate amounts of heat resistant dianhydrides PMDA and BPDA to make up the remaining 20 mol% of dianhydrides, including e.g., 10 mol% PMDA and 10 mol% BPDA, in order to achieve the desired balance between transparency and heat resistance. 
As to claim 21, Cho suggests a solution according to claim 15, as set forth above. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As set forth in the rejection of claim 15 above, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate amount of 6FDA within Cho’s range of 30-100 mol%, including, e.g., 80 mol% (which is the mol% of 6FDA utilized in Cho’s examples 1-6), and to have utilized any appropriate amounts of heat resistant dianhydrides PMDA and BPDA to make up the remaining 20 mol% of dianhydrides, including e.g., 5 mol% PMDA and 15 mol% BPDA, in order to achieve the desired balance between transparency and heat resistance. 

Claims 15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2011/0178266) in view of Park et al (US 2010/0279131).
As to claims 15 and 18, Cho discloses a polyamic acid solution obtained from polymerizing diamine and dianhydride in a first solvent, and names high boiling aprotic solvents (including NMP) as the first solvent [0040]. 
Cho teaches that TFMB is useful as the diamine in terms of ensuring an appropriate free volume due to the side chain [0039], and is preferably contained in an amount of 20-100 mol% in the diamine to maintain transparency [0039]. Cho further exemplifies polyamic acids wherein the diamine is 100 mol% TFMB (see examples 1-6).
Cho teaches that taking into consideration transparency, an example of the dianhydride includes 6FDA [0036], and teaches containing 6FDA in an amount of 30-100 mol% [0037]. Cho further names three additional dianhydrides, including BPDA and PMDA, one or more of which may be used in consideration of heat resistance [0036]. 
Cho fails to exemplify a polyamic acid wherein the dianhydride component includes each of 6FDA, BPDA and PMDA. However, when preparing Cho’s polyamic acid from TFMB as the diamine component, and from 6FDA with additional heat resistant dianhydrides as the dianhydride component, the person having ordinary skill in the art would have been motivated to select any appropriate heat resistant dianhydride or combination of heat resistant dianhydrides from the three named by Cho in [0036] (i.e., BPDA, PMDA and ODPA) in order to achieve the desired balance between transparency and heat resistance, according to the requirements of the intended application. 
Furthermore, Park discloses a polyimide prepared from dianhydride [0019] and diamine [0020] in high boiling aprotic solvent (including NMP) [0023]. Park provides a series of examples of polyimides prepared from TFDB as the sole diamine (examples 1-8, tables 1-2), and from 6FDA with BPDA as dianhydrides (examples 1-5), or, from 6FDA with PMDA as dianhydrides (examples 6-8). In tables 1-2, Park shows how the properties of the polyimide change as the amount of 6FDA decreases and the amounts of either BPDA or PMDA increase. In particular, as the amount of 6FDA decreases and BPDA or PMDA increases, yellowness increases and transmittance decreases (see table 1) while heat resistance improves (i.e., CTE decreases; see Table 2). For equivalent ratios of 6FDA:BPDA and 6FDA:PMDA (e.g., compare example 1 to example 6; example 2 to example 7, and example 3 to example 8), yellowness and transmittance is worse for 6FDA:PMDA than for 6FDA:BPDA, while heat resistance (as indicated by lower CTE) is better for 6FDA:PMDA than for 6FDA:BPDA.
In light of Park’s disclosure, one having ordinary skill in the art would have understood how the properties (transparency, yellowness, heat resistance) of a polyimide change as the amount of 6FDA which is replaced with heat resistant dianhydrides BPDA and PMDA changes. One would have further understood that the undesirable yellowness increase associated with replacing a given amount of 6FDA with BPDA is less than for the same amount of PMDA, while the desirable heat resistance increase associated with replacing a given amount of 6FDA with BPDA is less than for the same amount of PMDA.
Therefore, it would have been obvious to the person having ordinary skill in the art to have prepared a solution of high boiling aprotic solvent (including NMP) and polyamic acid prepared from TFMB, 6FDA and heat resistant dianhydrides, as disclosed by Cho, utilizing any appropriate combination of the heat resistant dianhydrides named by Cho, including a combination of PMDA and BPDA, in light Cho’s teaching to do so to achieve desired properties. In particular, in light of Park, the person having ordinary skill in the art would have been motivated to utilize a combination of PMDA and BPDA (in any appropriate amounts up to 70 mol%) as Cho’s heat resistant dianhydrides in combination with Cho’s 30-100 mol% 6FDA in order to finely and predictably control transparency, balanced with heat resistance and yellowness, according to the requirements of the intended application. 
In particular, with regard to the presently recited ranges of each dianhydride:
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As set forth above, modified Cho suggests a polyamic acid wherein the dianhydride component is derived from 30-100 mol% 6FDA (for transparency), and a combination of BPDA and PMDA (for heat resistance). It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate amount of 6FDA within Cho’s range of 30-100 mol%, including, e.g., 80 mol% (which is the mol% of 6FDA utilized in Cho’s examples 1-6), and to have utilized any appropriate amounts of heat resistant dianhydrides PMDA and BPDA to make up the remaining 20 mol% of dianhydrides, including e.g., 10 mol% PMDA and 10 mol% BPDA, in order to achieve the desired balance between transparency and heat resistance. 
As to claim 21, modified Cho suggests a solution according to claim 15, as set forth above. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As set forth in the rejection of claim 15 above, modified Cho suggests a polyamic acid wherein the dianhydride component is derived from 30-100 mol% 6FDA (for transparency), and a combination of BPDA and PMDA (for heat resistance). It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate amount of 6FDA within Cho’s range of 30-100 mol%, including, e.g., 80 mol% (which is the mol% of 6FDA utilized in Cho’s examples 1-6), and to have utilized any appropriate amounts of heat resistant dianhydrides PMDA and BPDA to make up the remaining 20 mol% of dianhydrides, including e.g., 5 mol% PMDA and 15 mol% BPDA, in order to achieve the desired balance between transparency and heat resistance. 

Claims 15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (WO 2018/038309; included machine translation cited herein).
Kang discloses a polyamic acid composition (abstract) comprising aromatic diamine and dianhydride and organic solvent (p 3, last full paragraph). 
As the diamine, Kang discloses utilizing TFMB in an amount of 30-100 mol% (p 4). Kang further exemplifies a polyamic acid prepared from TFMB as the only dianhydride (100 mol%) (see Table 2, example 8; copied below).
As the dianhydride, Kang discloses utilizing fluorinated dianhydride, preferably 6FDA, in an amount of 20-80 mol% (p 5, lower half). Kang further discloses utilizing PMDA, BPDA or mixtures thereof as the non-fluorinated dianhydride (sentence bridging pp 5-6). Kang exemplifies a polyamic acid prepared from 6FDA and a mixture of BPDA and PMDA as non-fluorinated dianhydride (see Table 2, example 8; copied below).
As the solvent, Kang teaches utilizing a mixture of butyrolactone and NMP in order to improve the clouding phenomenon during casting (p 6). Kang exemplifies a solution wherein the solvent is a mixture of GBL and NMP (see Table 2, example 8; copied below).

    PNG
    media_image1.png
    652
    587
    media_image1.png
    Greyscale

Kang fails to specifically disclose (i.e., exemplify) the particular molar percentage ranges for PMDA, BPDA and 6FDA recited in claims 15 and 21. 
However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution comprising polyamic acid derived from TFMB, 6FDA, BPDA and PMDA, as disclosed by Kang, utilizing 6FDA in any amount within Kang’s disclosed range of 20-80 mol% of dianhydrides (e.g., Kang’s exemplified amount of 50 mol% of the dianhydrides, which falls within the presently claimed range of 80 mol% or less), and further utilizing any appropriate molar amounts of each of BPDA and PMDA in order to (when combined) make up the remaining amount (e.g., the remaining 50 mol%) of the dianhydrides, including, e.g., utilizing PMDA in an amount of 10 mol% or less (as recited in claim 15) or in an amount of 0.1-5 mol% (as recited in claim 21). 

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered.
In view of the amendments to the claims, the rejections under 35 USC 112 and 35 USC 102 have been overcome, for the reasons stated by Applicant in the remarks on pp 5-8. 
With regard to the rejection under 35 USC 103 over Cho:
Applicant argues (pp 8-9) that PMDA is only used by Cho in the comparative examples, which have inferior properties, and therefore Cho teaches away from polyamic acid solutions which contain PMDA. However, the polyimides of Cho’s comparative examples are not prepared utilizing the diamine which is preferred for transparency (TFMB) and do not include any of the dianhydride required for transparency (6FDA). Therefore, Cho’s comparative examples 1 and 2 in no way discourage or teach away from Cho’s earlier guidance that PMDA can be used as a heat resistant dianhydride in combination with 6FDA and TFMB. 
To further illustrate the above point: Cho’s comparative example 2 utilizes BPDA as a dianhydride (but does not include any 6FDA and TFMB), and has inferior properties. By Applicant’s reasoning, in view of comparative example 2, Cho teaches away from utilizing BPDA. However, Cho’s examples 1-6 show that polyimides having desired properties are obtained by utilizing BPDA as a dianhydride (i.e., in combination with 6FDA and TFMB). In the broader disclosure, Cho teaches both BPDA and PMDA as examples of dianhydrides providing heat resistance, when used in combination with 6FDA. Therefore, in view of Cho’s examples and broader disclosure, one having ordinary skill in the art would have had a reasonable expectation of success in preparing a polyimide having Cho’s desired properties by utilizing any of BPDA, PMDA, or a combination of BPDA and PMDA, in combination with 6FDA and TFMB.
With regard to the rejection under 35 USC 103 over Cho in view of Park:
Applicant argues (p 10) that the polyimides of Park’s examples are prepared utilizing 6FDA combined with either PMDA or BPDA, rather than 6FDA combined with a combination of PMDA and BPDA. However, like Cho, Park teaches that dianhydrides can be used in combinations of two or more [0019]. Therefore, as established in the above discussion of the rejection over Cho alone, the fact that Park contains examples of 6FDA combined with PMDA or BPDA in no way leads one away from utilizing combinations of more than two dianhydrides. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123).
With regard to the rejection under 35 USC 103 over Kang:
Applicant argues (pp 10-11) that Kang’s examples have a higher mole % of PMDA than claimed, and that some examples have diamines in addition to TFMB. It is initially noted that the present claims do not exclude diamines in addition to TFMB (the transitional phrase “comprising” is open-ended). As to the absence of an example in Kang which meets the claims, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Applicant’s argument is unpersuasive, as it does not consider the teachings in Kang’s broader disclosure.

Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766